Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 1 of 16 PageID #: 111




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

CAROL HOTZE HERMANN,                                  )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )
                                                      )       Cause No. 4:20-cv-01216-RLW
KIRKWOOD R-7 SCHOOL DISTRICT,                         )
                                                      )
&                                                     )       JURY TRIAL DEMANDED
                                                      )
DAVID SHAPLEIGH,                                      )
                                                      )
        Defendants.                                   )

                               FIRST AMENDED COMPLAINT

        COMES NOW Plaintiff, by and through undersigned counsel, and for her First Amended

Complaint for Damages, states as follows:

                                       I.      Introduction

     1. This case surrounds the sexual abuse, harassment, and discrimination of Plaintiff Carol

        Hotze Hermann (“Plaintiff”) while she was a high school student at Kirkwood R-7 School

        District located in St. Louis, Missouri in the Eastern District of Missouri.

     2. During the time of her abuse, Plaintiff was a resident of St. Louis County, Missouri.

     3. Plaintiff was sexually abused, harassed, and discriminated against by Defendant David

        Shapleigh (“Shapleigh”) who was an employee of the Kirkwood R-7 School District at the

        time of the occurrences.

     4. At the time of the incidents, Defendant David Shapleigh was a resident of the State of

        Missouri.

     5. Defendant Kirkwood R-7 School District (“KSD”) was and is a public school district

        located in the Eastern District of Missouri. KSD was and is organized and existing under
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 2 of 16 PageID #: 112




     the laws of the State of Missouri. At the time of the incidents referred to herein, KSD was

     a recipient of federal financial assistance.

  6. KSD and its administrators, including Franklin McCallie, were policymakers for the KSD

     schools, employees, and students, including policies for employee conduct, student safety,

     and a safe educational environment.

  7. Shapleigh and KSD are jointly and severally liable for the damages suffered by Plaintiff.

  8. By accepting and receiving federal financial assistance, KSD must comply with Title IX

     of the Education Amendments of 1972 (20 USC 1681-1688), hereinafter referred to as

     “Title IX”).

  9. Title IX prohibits discrimination based on sex in an educational institution receiving

     federal financial assistance.

  10. At the time of Plaintiff’s abuse and prior to Plaintiff’s abuse, upon information and belief,

     KSD did not have a Title IX coordinator.

  11. The incidents of abuse referred to herein occurred when Plaintiff was a minor.

  12. The incidents of abuse referred to herein occurred both on the premises of KSD and off the

     premises of KSD.

  13. Shapleigh met Plaintiff solely due to his employment with KSD.

  14. KSD, Shapleigh, and KSD employees and administrators were state actors under the law

     for the incidents referred to in this Petition.

  15. The abuse, harassment, and discrimination of Plaintiff took place from Spring of 1984 to

     Spring of 1985.

  16. Shortly after the abuse ended and prior to turning 18 years of age, Plaintiff repressed the

     memories of her abuse.



                                                 2
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 3 of 16 PageID #: 113




  17. In 2018, Plaintiff recovered the memories of her abuse during therapy.

  18. In that Plaintiff had repressed memories, the statute of limitations was tolled for the time

     period that the memories were repressed.

  19. In that Plaintiff had repressed memories and was also a minor at the time of these incidents,

     both of which constitute legal disabilities that toll the statute of limitations, this action is

     timely filed.

  20. Shapleigh was a state-created danger.

  21. KSD is vicariously liable for the acts and omissions of its employees and administrators.

  22. The abuse, discrimination, and/or harassment of Plaintiff by Shapleigh, which occurred on

     and off KSD’s premises, included, but is not limited to:

         a. Sexually suggestive comments to Plaintiff;

         b. Inappropriate touching of Plaintiff’s body, including breasts and genitals;

         c. Sexual contact with Plaintiff;

         d. Sexual intercourse with Plaintiff;

         e. Raping Plaintiff;

         f. Sodomizing Plaintiff;

         g. Commenting on Plaintiff’s physical appearance, including how “beautiful” and

             “sexy” Plaintiff looked;

         h. Providing Plaintiff alcohol before, during, and/or after sexual advances or acts;

         i. Oral sex with Plaintiff;

         j. Kissing Plaintiff;

         k. Smelling Plaintiff’s hair and kissing her cheek and/or lips;




                                                3
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 4 of 16 PageID #: 114




         l. Forcing Plaintiff into sexual positions or forcing his hand/fingers into Plaintiff’s

             vagina;

         m. Convincing Plaintiff to let him take Plaintiff home from school;

         n. Showing up to Plaintiff’s work to romantically flirt with Plaintiff; and

         o. Having Plaintiff over to his apartment for purposes of committing sexual acts with

             Plaintiff.

  23. Shapleigh’s acts are in violation of Title IX, 42 USC 1983, and Missouri law.

  24. KSD’s acts and omissions are in violation of Title IX, 42 USC 1983, and Missouri law.

  25. Venue and jurisdiction is proper in this Court in that the incidents occurred in the Eastern

     District of Missouri, the parties resided in the Eastern District of Missouri, the case

     involves questions of Federal law, and the Court exercises supplemental jurisdiction over

     the state law claims.

  26. Upon information and belief, KSD administrators, including Franklin McCallie, had

     received prior complaints about Shapleigh’s inappropriate and/or sexual behavior,

     including sexual discrimination, towards minors and/or KSD students.

  27. Thus, KSD and McCallie were on actual notice of the harassment, discrimination, and

     abuse being committed by Shapleigh prior to Shapleigh’s conduct towards Plaintiff.

  28. Upon information and belief, prior to the abuse of Plaintiff, Franklin McCallie (KSD high

     school principal at the time of the incidents involving Plaintiff) had received prior

     reports/complaints about Shapleigh’s sexual harassment, abuse, and discrimination of

     students and/or witnessed such conduct directly, which put McCallie on actual notice of

     Shapleigh’s conduct and pattern of conduct prior to the harassment/abuse/discrimination

     of Plaintiff.



                                               4
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 5 of 16 PageID #: 115




  29. Prior to, during, and after the abuse of Plaintiff, KSD had a pattern, practice, policy, and/or

     custom of its employees sexually harassing, sexually abusing, and/or discriminating

     against students.

  30. Upon information and belief, in the past 40 years, over 25 KSD employees sexually

     harassed students, sexually abused students, and/or sexually discriminated against students,

     which includes incidents before and after Plaintiff’s abuse. Upon information and belief,

     prior to the incidents involving Plaintiff, KSD administrators were on actual notice that

     there was a pattern, practice, policy, and/or custom of KSD employees sexually harassing,

     abusing, and discriminating against female students.

  31. Upon information and belief, prior to the abuse/harassment/discrimination of Plaintiff,

     KSD and its administrators were on actual notice of the following employees’ committing

     acts of sexual harassment, sexual discrimination, sexual assault, and/or constitutional

     violations of student’s due process right to bodily liberty:

         a. MJB (1974-75): sexually assaulted, harassed, and discriminated against student EC

         b. JC (1977-1981): sexually assaulted, harassed, and discriminated against students:

                  i. CK;

                 ii. VSB;

                iii. LO; and

                 iv. RWO

         c. KC (1977-1984): sexually assaulted, harassed, and discriminated against students:

                  i. SR; and

                 ii. JB




                                                5
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 6 of 16 PageID #: 116




         d. HCD (1971-1981): sexually assaulted, harassed, and discriminated against student

             CD

         e. KK (1963-1981): sexually assaulted, harassed, and discriminated against students:

                  i. DM; and

                  ii. JW

         f. JS (1981-1985): sexually assaulted, harassed, and discriminated against students:

                  i. CC; and

                  ii. JR

         g. ST (1980-1985): sexually assaulted, harassed, and discriminated against student PP

  32. The incidents in Paragraph 31 establish KSD’s custom, policy, practice, and/or pattern of

     constitutional violations of students’ rights to bodily liberty.

  33. Prior to the abuse of Plaintiff, KSD and its administrators had received reports from

     students and/or parents that Shapleigh was sexually harassing female students, making

     sexually suggestive remarks to female students, and/or sexually assaulting them. In

     response to this, KSD and its administrators did not act and did not remedy the problem.

     Instead, KSD and its administrators continued to allow Shapleigh to remain employed and

     continued to allow Shapleigh to sexually harass and assault students.

  34. Upon information and belief, in the past 40 years, KSD has consistently worked to silence

     sexual abuse victims, cover up and conceal the sexual abuse of students by employees, and

     has allowed employees to resign after being accused of sexual abuse without documenting

     the employee’s personnel file, nor reporting the abuse to law enforcement or the proper

     legal authorities/agencies. KSD’s acts represent a pattern of conduct designed to prevent

     the public from knowing of rampant abuse, prevent victims from knowing they have a legal



                                                6
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 7 of 16 PageID #: 117




     claim against KSD, prevent victims from speaking out about their abuse, and KSD’s acts

     are done with the purpose of protecting abusive employees’ careers and future well-being

     as well as KSD’s reputation, all at the cost of innocent children’s well-being, including

     Plaintiff.

  35. KSD’s concealment of its own liability to victims, including Plaintiff, constitutes

     fraudulent concealment under the law in that it was a willful act by KSD to prevent Plaintiff

     from discovering she had a claim against KSD.

  36. The abuse, harassment, and discrimination of Plaintiff denied her the benefit of the

     educational program and/or activities.

  37. The conduct described herein violated Plaintiff’s Constitutional Due Process Right to

     bodily liberty and Constitutional Right to be free of unreasonable seizures.

  38. As a direct and proximate cause of the conduct described herein, Plaintiff suffered physical

     injuries consistent with the sexual abuse, emotional distress, pain and suffering, medical

     expenses, and will continue to cause future damages as stated herein to Plaintiff.

  39. Shapleigh’s conduct was criminal, intentional, willful, wanton, reckless, and done with

     complete indifference to the rights of Plaintiff.

  40. Prior to the abuse, harassment and discrimination of Plaintiff, KSD was on prior actual

     notice that KSD employees and/or Shapleigh were harassing female students, abusing

     female students, and discriminating against female students.

  41. In response to the prior notice, KSD was deliberately indifferent to the rights of others.

  42. In response to the prior notice, KSD adopted a pattern/policy of “sweeping incidents under

     the rug”, ignoring reports/complaints, ignoring incidents, and failing to take action to hold




                                               7
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 8 of 16 PageID #: 118




     abusers accountable for their heinous, predatory acts upon KSD students, which amounts

     to KSD’s deliberate indifference.

  43. Upon information and belief, prior to incidents involving Plaintiff, during and/or after

     incidents involving Plaintiff, KSD had a policy, pattern, and/or custom of protecting

     employee’s reputations, KSD’s reputation, and purposefully not documenting incidents of

     abuse/harassment/discrimination to prevent any adverse and/or negative attention on the

     abuser and/or KSD. As an example, KSD would reach private agreements with abusers to

     not document the reports of abuse in exchange for resignations, non-disclosure agreements,

     and/or promises to cease the abuse and deny the abuse.

  44. Upon information and belief, Franklin McCallie was a KSD administrator at the time of

     Plaintiff’s abuse.

  45. The KSD administrators that were on actual notice of the events of sexual

     assault/discrimination/harassment, which occurred prior to Plaintiff being abused,

     including conduct by Shapleigh, had the authority to discipline the employees committing

     the abuse and authority to take remedial measures.

  46. Prior to the abuse of Plaintiff, Franklin McCallie was on actual notice that Shapleigh was

     sexually harassing female students, discriminating against females, sexually assaulting

     females, and/or violating the constitutional rights of students.

  47. Franklin McCallie has acknowledged that he failed to act and should have done more to

     protect KSD students that he knew were being preyed upon by KSD employees under his

     purview.

  48. Had Franklin McCallie acted upon what he had witnessed and knew, Plaintiff would not

     have been subjected to horrific harassment, discrimination, and sexual abuse by Shapleigh.



                                               8
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 9 of 16 PageID #: 119




  49. McCallie and/or other administrators at KSD were on actual notice that students were being

     abused, harassed, and discriminated against.

  50. Prior to the abuse period of Plaintiff, McCallie and/or other administrators at KSD were on

     actual notice of the harassment of students, discrimination of female students, abuse of

     students, and the pattern, policy, custom, or practice of constitutional rights violations by

     KSD employees, including Shapleigh.

  51. During the abuse period of Plaintiff, McCallie and/or other administrators at KSD were on

     actual notice of the harassment of students, discrimination of female students, abuse of

     students, and the pattern, policy, custom, or practice of constitutional rights violations by

     KSD employees, including Shapleigh.

  52. McCallie and/or other administrators failed to act and/or investigate reports, incidents,

     complaints, and/or evidence of prior abuse, assaults, harassment and discrimination of

     students, which amounts to deliberate indifference to the rights of students.

  53. KSD allowed Shapleigh to resign without any sort of documentation of his abuse of

     students and/or Plaintiff.

  54. KSD’s failure to document Shapleigh’s file allowed him to obtain positions at other

     educational institutions, including Westminster Christian Academy in St. Louis, Missouri.

  55. Additionally, the statute of limitations for claims against KSD was also tolled due to KSD’s

     fraudulent concealment. Specifically:

         a. Plaintiff incorporates paragraphs 1-54 & 56-93 as if fully set forth herein;

         b. KSD’s conduct was in clear violation of Title IX and 42 USC 1983;

         c. The Title IX and 42 USC 1983 violations caused Plaintiff’s injuries;

         d. KSD had actual knowledge of Plaintiff’s injuries;



                                               9
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 10 of 16 PageID #: 120




           e. With said knowledge, KSD’s conduct and KSD’s administrator’s conduct and

               statements were designed to conceal from Plaintiff that she had a legal claim against

               KSD;

           f. KSD’s conduct and statements were fraudulent;

           g. KSD knowingly withheld information from Plaintiff and misled her, which

               prevented Plaintiff from ascertaining the true facts; and

           h. Plaintiff is not guilty of lack of diligence in discovering her claims against KSD.

COUNT I – ASSAULT & BATTERY UNDER MISSOURI LAW AGAINST SHAPLEIGH

   56. Plaintiff restates all previous allegations as if fully set forth herein.

   57. Shapleigh’s conduct described herein consisted of unlawful acts towards Plaintiff.

   58. Shapleigh intended to sexually abuse and assault Plaintiff.

   59. Shapleigh’s sexual abuse and assaults of Plaintiff were done without legal justification and

       were criminal acts as a matter of law.

   60. As a direct and proximate cause of Shapleigh’s conduct, Plaintiff suffered physical injuries

       consistent with the sexual abuse, emotional distress, pain and suffering, medical expenses,

       and will continue to cause future damages as stated herein to Plaintiff.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.

           COUNT II – VIOLATION OF 42 USC 1983 AGAINST SHAPLEIGH

   61. Plaintiff restates all previous allegations as if fully set forth herein.



                                                  10
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 11 of 16 PageID #: 121




   62. Shapleigh was a state actor at the time of his abuse, assaults, harassment, and

       discrimination of Plaintiff.

   63. Shapleigh’s conduct violated Plaintiff’s constitutional due process right to bodily liberty

       and constitutional right to be free from unreasonable seizures.

   64. Shapleigh’s conduct is a clear and unequivocal violation of 42 USC 1983.

   65. As a direct and proximate cause of Shapleigh’s conduct, Plaintiff suffered physical injuries

       consistent with the sexual abuse, emotional distress, pain and suffering, medical expenses,

       and will continue to cause future damages as stated herein to Plaintiff.

   66. Plaintiff is entitled to an award her reasonable attorneys’ fees as a matter of law.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.


                  COUNT III – VIOLATION OF 42 USC 1983 AGAINST KSD

   67. Plaintiff restates all previous allegations as if fully set forth herein.

   68. Prior to the abuse of Plaintiff and/or during the abuse period in which Plaintiff was abused,

       KSD was on prior notice that Shapleigh and/or its employees were abusing and harassing

       students and violating students’ constitutional due process right to bodily liberty and

       constitutional right to be free from unreasonable seizures.

   69. Upon information and belief, prior to the abuse of Plaintiff, KSD and/or KSD

       administrators were on actual notice of a pattern, policy, practice, and/or custom of KSD

       employees violating students’ due process rights to bodily liberty.



                                                  11
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 12 of 16 PageID #: 122




  70. At all relevant times, KSD and its administrators (including McCallie) were policy makers

      and administrators who had a duty to train, and failed to train, administrators, staff,

      students, and parents regarding school policies concerning proper employee conduct,

      sexual discrimination and/or harassment against students, Title IX, and student safety,

      including safety from abuse by KSD employees.

  71. At the time of Plaintiff’s abuse and prior thereto, despite the plain and obvious need for

      training, KSD failed to adequately train employees, administrators, students, and parents

      on        student    safety,    proper         employee-student     relationships,     sexual

      harassment/discrimination, safe educational environment, Title IX, and identifying,

      investigating, reporting, and stopping sexual harassment/discrimination/abuse, like that

      suffered by Plaintiff.

  72. KSD’s failure to train proximately caused the violation of Plaintiff’s clearly established

      right to bodily liberty.

  73. Shapleigh’s conduct towards Plaintiff was consistent with KSD’s established policy,

      practice, pattern, and/or custom of permitting employees to have sexual relationships with

      students and violating students’ constitutional right to bodily liberty.

  74. Despite prior actual notice, KSD was deliberately indifferent to the rights of its students,

      including Plaintiff, and failed to take proper remedial action to cease the abuse of students.

  75. KSD and its administrators’ deliberate indifference was a conscious choice.

  76. KSD’s failure to act and process of turning a “blind eye” to the abuse of students

      demonstrated KSD’s policy, practice, pattern, and/or custom of allowing employees to

      sexual abuse and prey upon students, which is a violation of the students’ constitutional

      rights.



                                                12
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 13 of 16 PageID #: 123




   77. KSD failed to act upon reports of abuse of students.

   78. KSD failed to act upon evidence of abuse of students.

   79. KSD failed to investigate reports and/or evidence of abuse of students.

   80. KSD failed to take any remedial action in response to evidence, complaints, incidents,

       and/or reports of abuse of students.

   81. Had KSD acted and/or adequately trained its employees, then Plaintiff would not have been

       the victim of the afore-described violations of her constitutional right to bodily liberty.

   82. Prior to the abuse of Plaintiff, there was continuing, widespread, persistent pattern of

       unconstitutional misconduct by KSD’s employees, which included the sexual harassment,

       sexual assault, and sexual discrimination of students.

   83. During and after the abuse, KSD’s custom, policy, practice, and/or pattern of students being

       sexually abused, sexually assaulted, and sexually discriminated against by KSD

       employees, resulting in rampant constitutional violations.

   84. As a direct and proximate cause of KSD’s conduct, policies, practices, patterns, and/or

       custom of allowing constitutional violations, Plaintiff suffered physical injuries consistent

       with the sexual abuse, emotional distress, pain and suffering, medical expenses, and will

       continue to cause future damages as stated herein to Plaintiff.

   85. Plaintiff is entitled to an award of her reasonable attorneys’ fees as a matter of law.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.

                   COUNT IV – VIOLATION OF TITLE IX AGAINST KSD

                                                 13
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 14 of 16 PageID #: 124




  86. Plaintiff restates all previous allegations as if fully set forth herein.

  87. KSD failed to provide Plaintiff an educational environment free of sexual abuse,

      harassment, and discrimination.

  88. Due to KSD’s conduct, Plaintiff was denied the benefit of education and associated

      activities.

  89. Prior to the abuse of Plaintiff, KSD was on actual notice that female students were being

      sexually harassed and sexually discriminated against by KSD employees, including

      Shapleigh.

  90. Prior to the abuse of Plaintiff, KSD had actual knowledge that Shapleigh posed a

      substantial risk of sufficiently severe harm to students based on the assailant’s previous

      known conduct.

  91. While the abuse was ongoing, KSD had actual knowledge that Shapleigh posed a

      substantial risk of sufficiently severe harm to students based on the assailant’s previous

      known conduct.

  92. Despite being on actual notice of the prior harassment and discrimination, KSD and its

      administrators chose not to act and were deliberately indifferent to the rights of others,

      including Plaintiff in one or more of the following ways:

          a. Failing to terminate the perpetrator employees;

          b. Coercing victims into silence;

          c. Failing to investigate reports of sexual abuse/harassment/discrimination of

              students;

          d. Failing to protect students, including Plaintiff, from Shapleigh;

          e. Creating a climate that tolerated sexual harassment, assault, and discrimination;



                                                 14
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 15 of 16 PageID #: 125




           f. Allowing employees to socialize with students on and off KSD campuses;

           g. Failing to develop and/or adopt policies and procedures to properly address student

               safety, sexual abuse/harassment/discrimination of students

   93. KSD and its administrators’ deliberate indifference was a conscious choice.

   94. As a direct and proximate cause of KSD’s conduct, lack of action, and the violation of Title

       IX, Plaintiff suffered physical injuries consistent with the sexual abuse, emotional distress,

       pain and suffering, medical expenses, and will continue to suffer future damages as stated

       herein to Plaintiff.

   95. Plaintiff is entitled to an award of her reasonable attorneys’ fees as a matter of law.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.



          PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL CLAIMS

                                              Respectfully Submitted,

                                              THE O’BRIEN LAW FIRM, PC


                                              BY: /S/ Grant C. Boyd
                                              Grant C. Boyd #67362
                                              Thomas L. Stewart #36173
                                              815 Geyer Ave
                                              St. Louis, MO 63104
                                              (314) 588-0558
                                              (314) 588-0634 FAX
                                              boyd@obrienlawfirm.com




                                                 15
Case: 4:20-cv-01216-RLW Doc. #: 15 Filed: 12/11/20 Page: 16 of 16 PageID #: 126




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of December 2020, a copy of the foregoing was
electronically filed with the Court and served upon all parties via the Court’s electronic filing
system.

                                                           /s/ Grant C Boyd




                                               16
